Citation Nr: 1211137	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-30-472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected right ankle fracture, status-post open reduction and fixation, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from June 1984 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The instant matter was previously before the Board in May 2011, at which time it was remanded to the agency of original jurisdiction (AOJ) for further development.  In its May 2011 decision, the Board requested that the AOJ arrange for the Veteran to be scheduled for a VA examination to assess the severity of his service-connected right ankle disability.  The Board instructed that the examiner was to report the ranges of motion for the right ankle and state whether the Veteran's service-connected disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  The Board indicated that any determination regarding those factors should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  The Board also instructed the examiner to describe any limitation of motion as "moderate" or "marked."  

The Veteran was afforded a VA examination in August 2011.  At that time, the Veteran complained of pain, stiffness, weakness, tenderness, and giving way.  Range-of-motion testing revealed right ankle dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 35 degrees.  The examiner noted objective evidence of pain with active motion.  The examiner also noted tenderness, pain at rest, guarding of movement, and edema.

In the instant case, although the VA examiner noted objective evidence of pain with active motion, the examiner made no specific finding as to the degree of disability due to the objectively shown pain, stiffness, tenderness, and edema, despite being specifically requested to do so in the Board's July 2011 remand.  The Board notes that the range-of-motion findings recorded by the July 2011 VA examiner suggest that the Veteran's right ankle disability has increased in severity since his April 2007 examination.  However, without an indication at what point in the range of motion the Veteran experiences pain or an opinion as to whether the Veteran's functional losses equate to "moderate" or "marked" limitation of motion, the July 2011 examination report does contain sufficient findings for the Board to assess the severity of the Veteran's right ankle disability in the context of the rating criteria.  In other words, while the examiner noted "moderate" limitation of motion, she did not say whether the functional losses caused by pain, stiffness, tenderness, and edema that she observed were tantamount to greater disability-namely, "marked" limitation of motion.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  The Court has also held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011). 

Furthermore, in Mitchell v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) found examination findings similar to ones recorded in the July 2011 VA examination to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  

In light of holdings in Mitchell and Stegall, the Board finds that a remand is required to ensure compliance with the terms of the May 2011 remand and to afford the Veteran an adequate VA examination.  See Barr, supra.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA examination in connection with his claim for an increased evaluation of his service-connected right ankle disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected right ankle disability, and provide a complete assessment of the severity of that disability.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should be requested to include the following findings in the examination report:

a) report the ranges of motion for the right ankle.  This should be done for both active and passive motion.  Note the point at which pain begins.

b) state whether the Veteran's service-connected right ankle disability is manifested by weakened movement, excess fatigability, incoordination, pain, edema, etc.  (All symptoms should be noted.)

c) provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, fatigability, etc.  Such an opinion should be stated in degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

d) describe the overall disability, including consideration of the effects of functional losses due to the various symptoms, as equating to "moderate" or "marked" limitation of motion.  Any finding in this regard should be supported by a complete rationale.  (In other words, while motion of a joint may be shown to a certain level upon clinical evaluation, pain or other symptoms can create a disability picture that is best described by equating to greater losses of motion.  The examiner is asked to provide an estimate of loss based on the pain and other functional losses experienced by the Veteran.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with the requests to indicate at what point the Veteran experienced pain on motion and to describe any functional losses as tantamount to "moderate" or "marked" limitation of motion.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

